[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT NO. 102
FACTS
The plaintiffs, Richard B. Smith and Bruce A. Smith, filed an appeal  from the probate  of  their mother's will  in the superior court on April 1,  1996. Named as defendant is Gus Efthimiou Jr., in his capacity as executor of the estate of Eleanor  C. Smith,  the  plaintiffs'  deceased  mother.  The plaintiffs appeal from the decree of the Probate Court by Judge Caruso appointing the defendant as executor, claiming that the CT Page 11903 defendant "has a conflict of interest in that during the same time period when he represented the decedent in connection with the drafting of her Last Will  Testament dated February 5, 1985 which was admitted to probate by decree date January 24, 1996 he also  represented  the  decedent  in  connection  with  the negotiation,  drafting  and  execution  of  a  family  financial settlement agreement dated May 2, 1985 which among other things disposed of the decedent's property in a manner diametrically opposed to the disposition she made in  the  Will."1
The plaintiffs  conclude  that  the  defendant's  "irreconcilable conflict of interest prevents him from fulfilling his duties as fiduciary of the Estate."  The plaintiffs also allege that the defendant failed to produce the decedent's will within thirty days from the time he received notice of her death, as he was required to do under General Statutes § 45a-282.2
On June 26, 1996, the defendant filed a motion for summary judgment, arguing that there is no issue of material fact in dispute, and that as a matter of law, judgment should enter in his favor. The plaintiffs filed an objection.
DISCUSSION
"A motion for summary judgment is designed to eliminate the delay and expense of litigating an issue when there is no real issue to be tried." Wilson v. New Haven, 213 Conn. 277, 279,567 A.2d 829 (1989). "As the party moving for summary judgment, the [defendant] is required to support its motion with supporting documentation,  including  affidavits." Heyman Associates No. 1v. Ins. Co. of Pennsylvania, 231 Conn. 756, 796, 653 A.2d 122
(1995). "The burden of proof is on the moving party and the standards of summary judgment are strictly and forcefully applied." Miller v. United Technologies Corp., 233 Conn. 732,752, 660 A.2d 810 (1995).
Because  neither  party  has  produced  any  supporting documentation for their respective positions, the court has no evidence from which to base a decision. Moreover, the defendant has failed completely to meet his burden of proof. Therefore, the defendant's motion for summary judgment must be and is hereby denied.
MELVILLE, JUDGE